Citation Nr: 1428149	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-28 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972, to include service in the Republic of Vietnam from May 5, 1971 to March 30, 1972.  He died in January 2011.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

The appellant's claim was previously before the Board in August 2013, when it was remanded for further procedural and evidentiary development.  The Board's prior remand directives and the subsequent actions by the Agency of Original Jurisdiction (AOJ) and VA Appeals Management Center (AMC) will be further discussed below.  The appellant's claim has been returned to the Board.  

The issues of entitlement to eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the appellant has been raised by the record (see a May 2012 statement), but has not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the VA Health Administration Center (HAC) in Denver, Colorado, for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

In the August 2013 remand, the Board directed that the appellant must be provided with a notice letter which specifically outlined "the conditions for which the Veteran was service-connected at the time of his death (bilateral hearing loss and tinnitus)" as per the United States Court of Appeals for Veteran's Claims' (the Court's) holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  However, the August 2013 letter sent by the AMC to the appellant did not indicate to her that service connection had been established for bilateral hearing loss or tinnitus; rather, she was erroneously notified that that service connection was in effect for hypertension.  

In light of above, the Board concludes that another remand is necessary because the Board's prior remand directives were not substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary; if the RO fails to comply with the terms thereof, another remand for corrective action is required.)  

Accordingly, the case is REMANDED for the following actions:

1.  Send to the appellant and her representative notice regarding her claim for entitlement to service connection for cause of the Veteran's death.  The letter should include a statement of the conditions for which the Veteran was service-connected at the time of his death (bilateral hearing loss and tinnitus).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

2.  After allowing the appellant and her representative an adequate time to respond and present further evidence in support of her claim, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the appellant and her representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



